
	

113 HR 5451 IH: Next Generation Research Act
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5451
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. Pocan (for himself, Ms. Schakowsky, and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To demonstrate a commitment to our Nation’s scientists by increasing opportunities for the
			 development of our next generation of researchers.
	
	
		1.Short titleThis Act may be cited as the Next Generation Research Act.
		2.Investing in the next generation of researchersPart A of title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at
			 the end the following:
			
				404M.Next generation of research
					(a)Next Generation of Research InitiativeThere shall be established within the Office of the Director of the National Institutes of Health,
			 the Next Generation of Research Initiative (referred to in this section as
			 the Initiative), through which the Director shall coordinate all policies and programs within the National
			 Institutes of Health aimed at promoting and providing opportunities for
			 new researchers.
					(b)ActivitiesThe Director of NIH through the Initiative shall—
						(1)promote policies and programs within the National Institutes of Health that are aimed at improving
			 opportunities for new researchers, including existing policies and
			 programs such as the Pathway to Independence Award, the NIH Director's New
			 Innovator Award, the Early Independence Award, and Early-Stage
			 Investigator grant review procedures;
						(2)develop or modify policies, as needed, within the National Institutes of Health to promote
			 opportunities for new researchers, including policies to strengthen
			 mentorship programs between new and veteran researchers, enhance workforce
			 diversity efforts, and help to improve new researchers' success in
			 obtaining renewal funding; and
						(3)carry out other activities, as appropriate, to promote the development of the next generation of
			 researchers.
						(c)Study and report
						(1)StudyThe Director of NIH shall request the National Academy of Sciences, as part of the studies
			 conducted under section 489, to conduct a comprehensive study on policies
			 affecting the next generation of researchers in the United States. Such
			 study shall include an evaluation of the legislative, administrative,
			 educational, and cultural barriers to providing for a successful next
			 generation of researchers.
						(2)ReportNot later than 5 years after the date of enactment of this Act, the National Academy of Sciences
			 shall submit to the Director, the Committee on Energy and Commerce of the
			 House of Representatives, the Committee on Appropriations of the House of
			 Representatives, the Committee on Health, Education, Labor, and Pensions
			 of the Senate, and the Committee on Appropriations of the Senate, a report
			 concerning the results of the study conducted under paragraph (1). Such
			 report shall include—
							(A)an evaluation of the legislative, administrative, educational, and cultural barriers faced by the
			 next generation of researchers;
							(B)an evaluation of the impact of sequestration resulting from the Budget Control Act of 2011 (Public
			 Law 112–25) and Federal budget constraints on the next generation of
			 researchers; and
							(C)recommendations for the implementation of policies to incentivize, improve entry into, and sustain
			 careers in research for the next generation of researchers, including
			 proposed policies for agencies and academic institutions.
							(d)Authorization of appropriationsThere is authorized to be appropriated, such sums as may be necessary to carry out this section..
		
